     Case: 0:19-cr-00009-DLB Doc #: 1 Filed: 05/13/19 Page: 1 of 2 - Page ID#: 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION
                                 ASHLAND

CRIMINAL ACTION NO. - - - - - -

UNITED STATES OF AMERICA                                                      PLAINTIFF


V.             NOTICE BY UNITED STATES OF INTENT TO FILE
              INFORMATION AND MOTION FOR ARRAIGNMENT


KELLI R. BOWEN                                                              DEFENDANT

                                       * * * * *
       The United States gives notice that it intends to file a criminal information

charging KELLI R. BOWEN with a felony violation. Therefore, the United States moves

the Court to assign this matter a date for the filing of the information and an arraignment.

                                           Respectfully submitted,

                                           ROBERT M. DUNCAN, JR.
                                           UNITED STATES ATTORNEY


                                     By:
                                               '     4;';1'(\~~
                                                   t•<        J
                                           Kfili;M'.}L ; ~                         -
                                           Assistant United States Attorney
                                           260 W. Vine Street, Suite 300
                                           Lexington, Kentucky 40507-1612
                                           (859) 685-4885
                                           FAX (859) 233-2747
                                           Kathryn.Anderson@usdoj.gov
Case: 0:19-cr-00009-DLB Doc #: 1 Filed: 05/13/19 Page: 2 of 2 - Page ID#: 2



                         CERTIFICATE OF SERVICE

   On May 13, 2019, I mailed a copy of this notice and motion to:

                John Proctor
                741 Fifth A venue
                Huntington, WV 25701
                Attorney for Kelli R. Bowen




                                              Assistant United tatesAftorney
